MEMORANDUM OPINION
                                        No. 04-10-00856-CV

                                        Adam E. SALAZAR,
                                            Appellant

                                                   v.

                                      Roberto D. ROSS, M.D.,
                                             Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-02712
                             Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 8, 2011

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief, which was due on April 25, 2011, has not been filed. On May 6, 2011,

this court ordered appellant to show cause in writing by May 23, 2011, why this appeal should

not be dismissed for want of prosecution. Appellant did not respond. The appeal is dismissed

for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed

against appellant.

                                                    PER CURIAM